DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
2.	This Office Action is in response to communications filed on 12/23/2020. Claims 1-10 were canceled. No claims were amended. No claims were newly added. Therefore, claims 11-15 are now pending. 

Allowable Subject Matter
3.	Claims 11-15 are allowed. 
	The following is an Examiner’s statement of reasons for allowance:
	
Regarding claim 11, claim 11 is allowed because the cited prior art of record individually or in any reasonable combination does not disclose, suggest or provide the motivation to teach the method of using a system for acclimating a horse to a sound of the opening of an arena chute gate including the claimed invention in entirety. The closest prior art teaches some of the claimed limitations and similar concepts, but fails, either alone or in combination, to teach the claimed invention as a whole.

Conclusion                                                                                                                                                                                                                                                                                                                            
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANCIL LITTLEJOHN JR whose telephone number is (571)270-3718.  The examiner can normally be reached on M-F 9-5 (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MANCIL LITTLEJOHN JR/Examiner, Art Unit 2684                                                                                                                                                                                            

						/QUAN-ZHEN WANG/                                                                       Supervisory Patent Examiner, Art Unit 2684